

115 HR 5301 IH: To amend title 38, United States Code, to prohibit the Secretary of Veterans Affairs from requiring a surviving spouse of a veteran to return certain payments for a month in which the veteran dies.
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5301IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. DeFazio (for himself, Mr. Jones, Mr. Turner, Mr. Wittman, Ms. Shea-Porter, Mr. Johnson of Georgia, Mr. Cole, Mr. Peterson, Mr. Pearce, Ms. Lofgren, Ms. Jackson Lee, Ms. Velázquez, Ms. Gabbard, Ms. Rosen, Ms. Pingree, Ms. Esty of Connecticut, Mr. Tipton, Mr. Courtney, Mr. Kennedy, Mr. Kilmer, Ms. Wilson of Florida, Mr. Capuano, and Mrs. Roby) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit the Secretary of Veterans Affairs from requiring
			 a surviving spouse of a veteran to return certain payments for a month in
			 which the veteran dies.
	
		1.Prohibition on requirement for surviving spouse to return certain payments by Secretary of Veterans
			 Affairs
 (a)Surviving spouse paymentSection 5310 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (c)Treatment of certain checks and paymentsIn the case of a surviving spouse who was a dependent with respect to whom additional compensation for dependents was payable under section 1115 of this title, or additional pension as a married veteran under chapter 15, as of the date of the veteran’s death, if a check or other payment issued to the veteran as a benefit payment under either such chapter for the month in which death occurs is negotiated, deposited, or otherwise accessed by the surviving spouse—
 (1)the check or payment shall be considered to be the benefit payable to the surviving spouse under subsection (a)(1), to the extent that the check or payment equals the amount which would otherwise be payable under such subsection; and
 (2)the Secretary may not require the surviving spouse to return the check or payment. . (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to deaths that occur on or after that date.
			